           Case 1:20-cv-04969-CM Document 6 Filed 07/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BLUE ELEPHANT FINANCING, LLC,
                               Plaintiff,
                   -against-                                        20-CV-4969 (CM)

CLINTON HOWARD; AND STEVEN                            ORDER DIRECTING PAYMENT OF FEES
BROWN,                                                       OR IFP APPLICATION

                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Defendant Clinton Howard brings this notice of removal pro se. To proceed with a civil

action in this Court, a plaintiff must either pay $400.00 in fees – a $350.00 filing fee plus a

$50.00 administrative fee – or, to request authorization to proceed in forma pauperis (IFP), that

is, without prepayment of fees, submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Defendant Howard submitted the notice of removal without the filing fees or an IFP

application. Within thirty days of the date of this order, Howard must either pay the $400.00 in

fees or complete, sign, and submit the attached IFP application. If Howard submits the IFP

application, it should be labeled with docket number 20-CV-4969 (CM). If the Court grants the

IFP application, Howard will be permitted to proceed without prepayment of fees. See 28 U.S.C.

§ 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Defendant Howard and note

service on the docket. If Howard complies with this order, the case shall be processed in

accordance with the procedures of the Clerk’s Office. If Howard fails to comply with this order

within the time allowed, the action will be remanded to the Supreme Court of the State of New

York, County of Westchester.
            Case 1:20-cv-04969-CM Document 6 Filed 07/28/20 Page 2 of 2




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     July 28, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
